Cobb, J.
The case presented by the present record is substantially the same as that contained in the record when this controversy was here before, and is controlled by the rulings then made. Ledsinger v. Burke, 113 Ga. 74. The portions of the charge excepted to were not erroneous for any reason assigned ; the charge, when taken as a whole, fairly submitted to the jury the issues involved, in accordance with the principles heretofore laid down in this case; the evidence authorized the verdict, and the court did not- err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.